DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 10 1386105 B1) in view of Kamidaki et al. (US Pub No 2016/0307666).
In regard to claim 1,
Jang discloses an ignition coil (Title, also see Fig 1) comprising:
a spool (120) having a pipe shape (see Fig 2); and
a wire (130) wound on an outer circumference of the spool (see Figs 1 and 2), and
wherein the wire is formed extending in one direction (a circumferential direction around the longitudinal axis of spool 120). 
Jang does not positively disclose a central portion of a cross-section perpendicular to the direction of extension is formed of aluminum, while an outer surface thereof is formed of copper.
However, such wires are known.
Kamidaki discloses a wire having an aluminum core and an external copper layer (For example see Paragraphs 0009 and 0073) for use in an electrical system with a core (see Paragraph 0018).
Kamidaki discloses that such a wire has low cost (Paragraph 0018).
So, while Jang does not positively disclose using a copper wire with an aluminum core, it would have been obvious to one of ordinary skill in the art at the time the invention was made to do so, in order to have a low-cost wire as taught my Kamidaki.
In regard to claims 2 and 3, 
Jang modified supra (with the wire of Kamidaki) discloses the coil of claim 1. 
Jang does not positively disclose “wherein a volume ratio of the aluminum in the wire is greater than 80% and less than 95%” or “wherein a weight ratio of the aluminum in the wire is greater than 55% and less than 85%”.
However, as the purpose of Kamidaki (the wire of which now combined with Jang) is to generally optimize a conductive wire and, at least, minimize cost (see Paragraph 0018 of Kamidaki), it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of each metal and to do so through routine experimentation (MPEP 2144.05 II). 
In regard to claims 4, 6, and 7, Jang modified supra discloses the coils of claims 1 2, and 3, 
wherein the wire is wound on the spool so as to form a plurality of winding layers (see Fig 3, there being 4 layers of windings), and
an uppermost layer positioned on an outermost side among the plurality of winding layers (the radially most outward layer) is formed having the same number of 
In regard to claim 5, Jang modified supra discloses the coil of claim 4, 
wherein the winding layers are formed of at least three layers (as can be seen in Fig 3, there are 4 layers), and
the numbers of windings are the same for each of the winding layers (while every other layer is offset, as can be seen in Fig 3, there are an equal number of windings per layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB M AMICK/Primary Examiner, Art Unit 3747